I concur in all that is said in the opinion of the court except what is said as to the validity of paragraph 3 of section 5 of the Securities act. This paragraph confers upon banks, trust companies or insurance companies or associations organized under any law of this State or of the United States, or doing business in this State under the supervision of the Department of Trade and Commerce, and others in that paragraph named, the special privilege of selling any and all securities whatever falling under class "C" or class "D" without qualifying for sales of such securities under sections 7 and 9 of the act. Not only does this paragraph permit such persons or associations to make sales of securities falling under classes "C" and "D" without complying with the requirements of the act, but it permits such persons and associations to sell in competition with those who have qualified to sell securities falling under classes "C" and "D" and have paid their fees, without having the securities in those classes somewhat discredited by a sworn statement on file in the office of the Secretary *Page 450 
of State, containing at their tops, in bold-face type, the expression, "Securities in class. . . . . . under Illinois Securities law. These are speculative securities. This statement is prepared by parties interested in the sale of securities herein mentioned. Neither the State of Illinois nor any officer of the State assumes any responsibility for any statement contained herein nor recommends any of the securities described below." They are not required to pay any fees for the privilege of selling securities in either class "C" or "D," as provided in section 26 of the act.
I have not time to elaborate or explain my position but only time to state my reasons for concluding this provision is invalid. After an agent, broker or issuer qualifies to sell securities in classes "C" and "D," such agent, broker or issuer is entitled, under our constitution, to have equal privileges with the privileged classes in selling securities in classes "C" and "D," and cannot be handicapped by having his securities in said classes classed as aforesaid and more or less discredited as aforesaid. The statute does not guarantee or give such equal rights, but allows the banks and the others of the privileged class to sell such securities as fall in classes "C" and "D" without paying any fees for the privilege and to sell them as they please, without any public information on record as to what class they belong to or that they are "speculative securities," etc. This provision violates section 22 of article 4 of the constitution, providing that the General Assembly shall pass no local or special law granting to any corporation, association or individual any special or exclusive privilege, immunity or franchise whatever. I therefore respectfully dissent to the conclusion of the court with reference to the validity of this paragraph of the act.
 *Page 92